Citation Nr: 1749596	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1963 to September 1967.

This appeal arrives before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) after a March 2011 rating decision of the VA Regional Office in St. Petersburg, Florida, which denied entitlement for peripheral neuropathy of the lower extremities.

In July 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is found with Veteran's claims file in the Veteran Benefit Management System (VBMS) and Legacy Content Management (LCM) databases. 

Following review of the Veteran's claims file, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reason noted below, a remand is required. Although the Board sincerely regrets this delay, and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

While preparing the Veteran's claim for decision, the AOJ scheduled a VA examination to determine, among other concerns, the etiology of his peripheral neuropathy of the lower extremities.  In the resultant September 2010 examination report, the VA provider delivered her opinion without reviewing the Veteran's claims file, to include overlooking private medical records that concern his peripheral neuropathy of the lower extremities.

The Board concludes that the September 2010 examination and report are inadequate to render a decision on the Veteran's claim to entitlement for peripheral neuropathy of the lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board apologizes for the additional delay to the Veteran; but, another remand is necessary if this claim is to receive thorough and full consideration.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for peripheral neuropathy of the lower extremities since separation from active duty.  After securing the necessary release, the RO should obtain these records.

2.  Schedule the Veteran for a VA examination of the peripheral nerves of the lower extremities.  The entire claims file (VBMS and LCM) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report(s) generated.

The examiner must address whether the Veteran currently has peripheral neuropathy of the lower extremities, either as an independent disability, or as secondary to the Veteran's service-connected diabetes mellitus or any of the Veteran's other service-connected disabilities.  The examiner should also address whether or not the Veteran has had peripheral neuropathy at any time since separation from service in September 1967. 

For any peripheral nerves disability diagnosis found, the examiner should indicate whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was: 

 (a) related to the Veteran's active service or; 

 (b) caused by or aggravated by the Veteran's service-connected diabetes mellitus, or any of the Veteran's other service-connected disabilities. 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of peripheral neuropathy symptoms in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2. After undertaking any necessary additional development, readjudicate the peripheral neuropathy issue(s) on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).						

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




